Name: Council Regulation (EEC) No 3731/90 of 13 December 1990 opening, allocating and providing for the administration of a Community tariff quota for prepared or preserved sardines, originating in Morocco (1991)
 Type: Regulation
 Subject Matter: fisheries;  tariff policy;  Africa;  foodstuff
 Date Published: nan

 27 . 12 . 90 Official Journal of the European Communities No L 363 / 15 COUNCIL REGULATION (EEC) No 3731 /90 of 13 December 1990 opening, allocating and providing for the administration of a Community tariff quota for prepared or preserved sardines, originating in Morocco ( 1991 ) THE COUNCIL OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to the proposal from the Commission , Whereas Article 4 of Protocol 1 to the Agreement on relations in the sea fisheries sector between the European Economic Community and the Kingdom of Morocco (') states that prepared or preserved sardines falling within CN code ex 1604 13 10 or ex 1604 20 50 and originating in Morocco shall be imported duty-free into the Community within the limits of a Community tariff quota of 17 500 tonnes (net weight); whereas , in order to ensure a regular flow to the Community market under this quota , the quantities destined for that market may not exceed 60 % of the total volume of the quota in the first half of the year and may not exceed 35 % in the first quarter of the year; whereas at the end of each of these periods the quantities of the products in question which have been allocated to the Member States and remain unused by the latter should be returned immediately to the Community reserve ; Whereas , within the limits of the tariff quota , Spain and Portugal shall apply the customs duties calculated according to the provisions of Council Regulation (EEC) No 3189 / 88 of 14 October 1988 laying down the arrangements to be applied by Spain and Portugal to trade with Morocco (2 ); whereas the Community tariff quota in question should therefore be opened for 1991 ; Whereas equal and continous access to the quota should be ensured for all Community importers and the rate laid down for the quota should be applied consistently to all imports of the products in question into all the Member States until the quota is exhausted; Whereas the prepared and preserved sardines sector is encountering , in certain regions of the Community , economic constraints of a particular nature , bearing in mind notably the importance which sardine production may have in the fisheries production . structure as a whole , thus justifying the fact that the traditional commercial outlets for producers on external markets and, as a matter of priority , on the Community market , should not be adversely affected ; whereas these specific economic circumstances make it necessary to maintain the allocation between the Member States of the quota concerned for the period af application of this Regulation; Whereas , bearing in mind the way in which trade has developed traditionally , the allocation maintained among Member States should , in order to correspond as closely as possible to the real trend of the market for the products in question, be carried out on a pro rata basis according to the needs of the Member States , calculated on the basis of statistics of imports of the said products from Morocco during a representative reference period and on the economic outlook for the quota periods in question ; Whereas in the last three years the products in question were imported regularly only by certain Member States and not at all or only occasionally by the other Member States ; whereas , in these circumstances , in the first phase , initial shares should be allocated to the genuine importing Member States and the otherMember States should be guaranteed access to the tariff quota when imports actually take place; whereas these arrangements for allocation will equally ensure the uniform collection of the duties applicable ; Whereas , to allow for the trend of imports of the products concerned in the various Member States , the quota volume should be divided into two parts , the first being allocated among certain Member States and the second held as a reserve to cover any subsequent requirements of Member States which have used up their initial shares and any requirements which might arise in the other Member States ; whereas , to afford importers in each Member State some degree of certainty, an appropriate level for the first part of the Community quota would , in the present circumstances , be 40% of the quota volume, the second part , 60% constituting the reserve to which shall also be returned any amounts remaining from the shares allocated when the quota volume was divided up for the first and second quarters of the current year ; Whereas the initial shares may be used up at different rates in each of the periods concerned; whereas , to provide for this eventuality and to avoid any break in the continuity of supplies , any Member State which has entirely used up its initial share should draw additional shares in quantities corresponding to the period in question; whereas each Member State should effect its drawing whenever each of its additional shares is almost used up , and as many times as the reserve for that period allows; whereas this form of administration requires close cooperation between Member States and the Commission and the latter must be able to ( ») OJ No L 99 , 16 . 4 . 1988 , p. 49 . ( 2 ) Ã J No L 287 , 20 . 10 . 1988 , p . 1 . No L 363 / 16 Official Journal of the European Communities 27 . 12 . 90 monitor the extent to which the quota volume has been used up and to inform the Member States accordingly ; quota shares allocated to that economic union may be carried out by any one of its members , HAS ADOPTED THIS REGULATION: Whereas if, during one of the periods concerned , the Community reserve is almost completely used up , it is essential that Member States return to the reserve the whole of the unused part of their initial shares and any drawings for that period , in order to prevent part of the Community tariff quota remaining unused in one Member State when it could be used in others ; Whereas since the Kingdom of Belgium, the Kingdom of the Netherlands and the Grand Duchy ofLuxembourg are united within and jointly represented by the Benelux Economic Union , any operation concerning the administration of the Article 1 From 1 January to 31 December 1991 the customs duty applicable to imports into the Community of the following products , originating in Morocco , shall be suspended at the level indicated iand within the limits of a Community tariff quota as shown below : Order No CN code (') Description Volume of tariff quotas ( tonnes ) Rate of duty (% ) 09.1101 ex 1604 13 10 ex 1604 20 50 Prepared or preserved sardines of the type Sardina pilchardus 17 500 (net weight) 0 C 1 ) Taric codes : 1604 13 10*10 1604 20 50 * 1 1 Within the limits of this tariff quota , the Kingdom of Spain and the Portuguese Republic shall apply customs duties calculated in accordance with Regulation (EEC) No 3189 / 88 . 3 . The second part of the quota , 10 500 tonnes , divided into 3 675 , 2 625 and 4 200 tonnes corresponding to the first quarter , the second quarter and the second half-year respectively , shall constitute the Community reserve . Article 2 1 . The tariff quota referred to in Article 1 shall be divided into two parts . 2 . The first part of the quota , 7 000 tonnes , shall be allocated among certain Member States ; the quota shares corresponding to the first quarter , the second quarter and the second half of the year respectively shall be as follows : 4 . If the products concerned are presented in the other Member States along with a declaration of entry into free circulation accepted by the customs authorities , the Member State concerned shall inform the Commission and draw a corresponding amount pursuant to Article 3 . 5 . Without prejudice to the provisions of Article 4 , the Member States referred to in paragraph 2 shall return immediately to the reserve any quantity of the quota shares allocated to them when the quota volumes relating to the first and second quarters were divided up which , on 31 March and 30 June 1991 are unused . first half year (60 % ) Second ha Member States first quarter (35% ) Second quarter (25% ) year (40% ) Benelux 221 158 253 Denmark    Germany 520 371 594 Greece 25 18 28 Spain    France 1 039 742 1 188 Ireland    Italy 145 104 166 Portugal    United Kingdom 500 357 571 2 450 1 750 2 800 Article 3 If a Member State has used its entire initial share as specified in Article 2 (2), or that share less any portion returned to the reserve pursuant to Article 2 ( 5 ) or Article 4 , the following provisions shall apply . If an importer presents in a Member State a declaration of entry into circulation for a product covered by this Regulation and if this is accepted by the customs authorities , the Member State concerned shall inform the Commission and draw an amount corresponding to its requirements from the reserve referred to in Article 2 ( 3 ). 27 . 12 . 90 Official Journal of the European Communities No L 363 / 17 Within a time limit fixed by the Commission as from the date referred to in the first subparagraph ofparagraph 2 , Member States shall be required to return to the reserve all their initial shares which have not been used on that date . Requests for drawings , with an indication of the date of acceptance of the said declarations , must be transmitted to the Commission without delay . The drawing shall be granted by the Commission, by reference to the date of acceptance of the declarations of entry into free circulation by the customs authorities of the Member State concerned , to the extent that the available balance so permits . If a Member State does not use the quantities drawn, it shall return them as soon as possible to the reserve . If the quantities requested are greater than the available balance of the reserve , allocation shall be made on a basis proportionate to the requests . Member States shall be so informed by the Commission . Article 5 The Commission shall keep account of the shares opened to Member States pursuant to Articles 2 and 3 and shall inform each Member State of the extent to which the portions of the reserve have been used up as soon as it has been notified . It shall inform the Member States of the amount of each portion of the reserve following any return of quota shares pursuant to Article 4 . It shall ensure that the drawing which exhausts each portion of the reserve does not exceed the balance available , and to this end shall notify the amount of that balance to the Member State making the final drawing . Article 6 Member States and the Commission shall cooperate closely to ensure that this Regulation is complied with . Article 7 This Regulation shall enter into force on 1 January 1991 . Article 4 Once at least 80 % of each portion of the reserve , as defined in Article 2 ( 3 ), has been used up , the Commission shall inform the Member States thereof. It shall also notifyMember States in this case of the date from which drawings on the Conimunity reserve must be made according to the provisions laid down in the second and fifth paragraphs ofArticle 3 , if these provisions are not already in effect . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 13 December 1990 . For the Council The President P. ROMITA